Citation Nr: 1439300	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-06 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to June 1972 and from March 1974 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in part, denied service connection for PTSD.

The Veteran also perfected appeals for claims of service connection for hypertension, lumbar disc disease, and a walking condition.  However, he withdrew those issues from consideration in June 2011.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in August 2012.  A copy of the hearing transcript has been associated with the claims file.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets any additional delay, further development is necessary in order to fully and fairly adjudicate the Veteran's claim.

First, correspondence dated March 2010 indicates that a request for the Veteran's Social Security Administration (SSA) records was received and forwarded to the SSA office in Orangeburg, South Carolina.  However, there is no indication in the claims file that any further action was completed after that point.  On remand, the AOJ should again attempt to obtain these records.

Second, the Veteran attributed his PTSD to two stressors.  He described an incident which occurred in a river in Korea, and he described witnessing a helicopter crash in 1973.  A March 2012 memorandum from the Joint Services Records Research Center (JSRRC) stated that the Korean incident was not corroborated.  However, the Veteran's report of witnessing a helicopter crash has not been investigated.  Therefore, appropriate efforts should be made to corroborate this stressor.  As the incident reportedly occurred during the Veteran's service in the South Carolina National Guard, those records should be obtained.  Notably, the Veteran submitted a copy of a news article documenting the crash, and VA treatment records dated September 2011 diagnose PTSD as related to this incident.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's outstanding SSA records any associate them with the claims file.  The procedures set forth in 38 C.F.R. § 3.159(c) regarding records requests from Federal facilities must be followed.  All records and responses received should be associated with the claims file.

2.  Contact the South Carolina Office of the Adjutant General, the Veteran's South Carolina Army National Guard unit, and any other appropriate records repository to obtain the Veteran's service treatment and service personnel records from his service with the South Carolina Army National Guard.  According to the Veteran's hearing testimony, he served with the 122nd Engineer Battalion out of Barnville, South Carolina.  All records and responses received should be associated with the claims file.

3.  Request the JSRRC, or other appropriate agency, to undertake appropriate action to corroborate the Veteran's alleged stressor. JSRRC or any other selected agency should be provided with a description of the alleged stressor identified by the Veteran.  Specifically, the Veteran testified that he witnessed a helicopter crash on July 7, 1973 during his period of annual training with the South Carolina National Guard, and that a Sgt. Myrick died as a result.

4.  After the above development has been completed, as well as any additional development that may be warranted, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



